Giebebt, J.
1. There was evidence of a confession authorizing the court to instruct the jury on the law applicable to the same. There is no merit in the contention that the court expressed an opinion to the effect that the accused had made a confession. The court fully explained to the jury that it was for them to determine whether in fact a confession had been made.
2. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.